Citation Nr: 0639349	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-05 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for lumbar spine 
spondylolisthesis of L5-S1, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased rating for osteoarthritis of 
the left knee, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased rating for psychological 
musculoskeletal disorder manifested by tension headaches, to 
include depression, currently evaluated as 50 percent 
disabling.

4.  Entitlement to a compensable disability rating for 
abscess of the left axilla.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In April 2004, the Board remanded the 
veteran's claims to the RO for additional development.  The 
case has been returned to the Board for appellate review.

Subsequent to the remand, by a January 2006 rating decision, 
the RO awarded a 50 percent rating (up from 10 percent) for 
the veteran's psychological musculoskeletal disorder.  The RO 
included depression as part of the service-connected 
disability, which resolved a then-pending claim of service 
connection for a depressive disorder.  By the same decision, 
the RO granted a total disability rating based on individual 
unemployability (TDIU), effective August 21, 2004.  As such, 
the question of entitlement to TDIU is no longer before the 
Board.  However, as noted in the remand that follows the 
decision below, a notice of disagreement has been filed with 
respect to the effective date awarded for TDIU.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar spine disability 
is manifested by severe limitation of motion; with forward 
flexion of the thoracolumbar spine to no worse than 50 
degrees, and without evidence of ankylosis.

2.  The veteran's service-connected left knee disability is 
manifested by arthritis with symptoms of pain, tenderness, 
crepitus, and mild effusion; functional loss equates to 
flexion no worse than 30 degrees with extension limited to no 
worse than 5 degrees.

3.  The veteran's service-connected psychological 
musculoskeletal disorder is manifested by headaches, 
depression, irritability, anger, and insomnia, which have 
resulted in occupational and social impairment with reduced 
reliability and productivity; occupational and social 
impairment with deficiencies in most areas is not shown.

4.  The veteran's service-connected abscess of the left 
axilla has resolved; a superficial asymptomatic scar is 
shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbar spine spondylolisthesis of L5-S1 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5289, 5292, 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 
(2006).

2.  The criteria for a rating in excess of 20 percent for 
osteoarthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5259, 5260 (2006).

3.  The criteria for a rating in excess of 50 percent for a 
psychological musculoskeletal disorder with headaches and 
depression have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.126(d), 
4.130, Diagnostic Code 9423 (2006).

4.  The criteria for a compensable disability rating for 
abscess of the left axilla have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.118, Diagnostic 
Code 7806 (2002); 3.102, 3.159, 4.3, 4.7, 4.20, 4.118, 
Diagnostic Code 7806 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through June 2002 and July 2004 notice 
letters, the RO notified the veteran and his representative 
of the legal criteria governing his claims.  By supplemental 
statements of the case (SSOC) in March 2005 and January 2006, 
the RO notified them of the evidence that had been considered 
in connection with his claims and the bases for the denial of 
his claims.  After each, they were afforded the opportunity 
to respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the June 2002 and July 2004 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was responsible for obtaining relevant 
records from any Federal agency.  It would also make 
reasonable efforts to obtain private medical records, 
employment records, or records not held by a Federal agency.  
The RO also requested that the veteran identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  Additionally, the notice letters requested the 
veteran to submit medical evidence, opinions, statements, and 
treatment records regarding his disabilities.  Furthermore, 
the RO told him to send in any evidence in his possession 
that pertains to the claims.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, the RO properly re-adjudicated the 
claims in January 2006, which followed the notice letters.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  Pursuant 
to the April 2004 remand, treatment records from the VA 
Medical Center (VAMC) in Chicago, Illinois, and records from 
the Social Security Administration have also been obtained.  
Additionally, in July 2002 and August 2004, the veteran was 
provided multiple VA examinations in relation to his claims, 
the reports of which are of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.



II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran filed his claims for an increased rating 
for all of his service-connected disabilities in May 2002.

Additionally, when evaluating musculoskeletal disabilities 
rated on the basis of limitation of motion, VA must consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated.  See 
38 C.F.R. §§ 4.40, 4.45 (2006); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  See also Johnson v. Brown, 9 Vet. 
App. 7, 10-11 (1996).

Lumbar Spine

The veteran's primary complaint with regard to his lumbar 
spine disability has been pain in his low back.  He asserts 
that the pain makes it difficult to walk or stand and that is 
affects his daily activities.  He also states that the pain 
radiates into his lower extremities.  As such, the veteran 
contends that his lumbar spine disability should be rated 
higher than the currently assigned 40 percent.

The Board notes that, during the pendency of the appeal and 
effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003)).  Thereafter, effective September 26, 2003, 
the rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  68 Fed. Reg. 51,454-56 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2006)).

VA must consider the veteran's lumbar spine claim under each 
set of criteria, with consideration of revised criteria no 
sooner than the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on 
other grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 
(Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
RO has considered the veteran's claim in light of the former 
and revised criteria, and in the March 2005 SSOC, the RO 
provided notice to the veteran of the revised criteria.

Prior to either regulation change, the veteran's lumbar spine 
disability was evaluated as 40 percent disabling under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine.  See 38 C.F.R. § 4.71a (2002).  Diagnostic Code 5292 
provides for a 40 percent rating when there is severe 
limitation of motion of the lumbar spine.  A 40 percent 
rating is the maximum rating under this diagnostic code.  
38 C.F.R. § 4.71a (Diagnostic Code 5292) (2002).

In addition, Diagnostic Code 5289 provided that a 50 percent 
rating will be assigned for unfavorable ankylosis of the 
lumbar spine.  38 C.F.R. § 4.71a (Diagnostic Code 5289) 
(2002).  Furthermore, under Diagnostic Code 5293, a 60 
percent rating was warranted for pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2002).  These are the maximum ratings under those 
two diagnostic codes.

As noted above, effective September 23, 2002, VA revised the 
criteria for evaluating intervertebral disc syndrome under 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003).  Those 
changes were largely incorporated into the current version of 
38 C.F.R. § 4.71a (Diagnostic Code 5243) (2006).  Under these 
provisions, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003).  With incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months, a 60 percent rating is assignable.  60 percent is 
the maximum rating.  Id.

Note (1), which follows the rating criteria states:  For 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Under Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Under the current version of the General Rating Formula for 
Diseases and Injuries of the Spine (Diagnostic Codes 5235-
5243), the veteran's lumbar spine disability has been rated 
under Diagnostic Code 5237 for lumbosacral strain.  The 
General Rating Formula provides that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease, unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  38 C.F.R. 
§ 4.71a (Diagnostic Code 5237) (2006).

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  Id.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

A review of the medical evidence reveals a report of a July 
2002 VA orthopedic examination.  Range of motion studies 
revealed flexion of the lumbar spine to 70 degrees, and to 80 
degrees with pain.  Extension was to 10 degrees; 15 degrees 
with pain.  Left and right lateral flexion was to 20 degrees; 
30 degrees with pain.  Left and right rotation was to 85 
degrees; 90 degrees with pain.  The examiner stated that the 
veteran's range of motion indicated mild restriction to 
mobility of the lumbosacral spine.  Neurological examination 
revealed that the ankle jerks were intact.  Straight leg 
raises were positive at 20 degrees.  The examiner's diagnosis 
was degenerative joint disease with spondylolisthesis of the 
lumbosacral spine with what the veteran called mild muscle 
tension.  An associated x-ray showed narrowing at L5-S1 
compatible with degenerative disc disease.

In August 2004, pursuant to the April 2004 remand, the 
veteran was afforded another VA orthopedic examination.  
Here, range of motion testing revealed flexion to 50 degrees, 
further limited by pain and stiffness.  Extension was to 25 
degrees, also further limited by pain and stiffness.  Left 
and right lateral flexion and rotation was to 20 degrees 
without pain.  On examination, there was some tenderness to 
palpation.  Regarding his lower extremities, the veteran had 
5/5 quadriceps, hamstrings, dorsiflexion, plantar flexion, 
inversion, and eversion.  His sensation of the L3 through S1 
nerve distribution appeared to be grossly intact.  The 
examiner reported 2+ symmetrical deep tendon reflexes of the 
patellar tendons.  Achilles tendons were +1 and symmetrical.  
There was no evidence of clonus and straight leg raises were 
positive.  Additionally, the veteran reported no bowl or 
bladder incontinence and no significant incapacitating 
episodes within the year.  The examiner diagnosed the veteran 
with degenerative spondylolisthesis at L5-S1 with central 
stenosis at L4-L5 and L5-S1 per a February 2004 MRI.  The MRI 
confirmed degenerative disc disease at L5-S1.

VA treatment records reflect intermittent treatment with 
continued complaints of low back pain.  In particular, 
according to an August 2004 pain clinic note, the veteran was 
treated for chronic low back pain.  On examination, muscle 
strength was 5/5 in the upper extremities and the left lower 
extremity.  It was diminished in the right lower extremity.  
Flexion and extension was diminished with pain on extension.

Here, under the former criteria, there is no clinical 
evidence to suggest that the veteran's lumbar spine 
disability is so disabling as to approximate the level of 
impairment required for the assignment of a rating higher 
than the current 40 percent.  The Board notes that a 40 
percent is already the maximum rating under Diagnostic 
Code 5292, for which the veteran has been evaluated.  Also, 
because ankylosis has not been shown by the evidence, a 50 
percent rating under Diagnostic Code 5289 is not warranted.  
Lastly, due to the lack of any pronounced neurological 
deficits associated with the lumbar spine, the Board does not 
find that the medical evidence reflects pronounced 
intervertebral disc syndrome and a 60 percent rating under 
Diagnostic Code 5293.  Consequently, a higher rating is not 
warranted under the former criteria, even with consideration 
of pain and any accompanying functional loss.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a (Diagnostic Codes 5289, 5292, 
5293) (2002); DeLuca, 8 Vet. App. at 204-7.

With respect to the veteran's claim under those revised 
rating criteria for Diagnostic Code 5293, effective September 
23, 2002, the Board does not find that the above-noted 
medical evidence demonstrates that the veteran's lumbar spine 
disability was manifested by incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
In fact, there is no indication that any incapacitating 
episodes have occurred.  Accordingly, a 60 percent rating is 
not warranted under that diagnostic code.  See 38 U.S.C.A. 
§ 4.71a (Diagnostic Code 5293) (2003).

With respect to the veteran's claim under the revised rating 
criteria, from the September 26, 2003 effective date, the 
Board finds that a rating in excess of 40 percent is not 
warranted.  Ankylosis has not been shown by VA examination or 
evidenced in VA treatment records.  In this case, the veteran 
is receiving a 40 percent rating based on pain and limitation 
in his range of motion.  The clinical evidence simply does 
not suggest that the veteran's disability approximates the 
level of impairment required for unfavorable ankylosis of the 
entire thoracolumbar spine and a 50 percent rating.  Thus, 
the 40 percent rating takes into account any pain and 
accompanying functional loss, to include problems with 
prolonged walking or standing due to pain.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

Likewise, as previously noted, the Board does not find that 
the above-noted medical evidence demonstrates that the 
veteran's lumbar spine disability has been manifested by any 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Thus, a 60 percent rating 
under Diagnostic Code 5243 is not warranted.

Regarding neurologic manifestations, as noted above, the 
veteran complains that he has pain down his legs.  However, 
no objective neurologic abnormalities have been associated 
with the veteran's lumbar spine disability.  A May 2005 EMG 
study did indicate peripheral neuropathy of the upper 
extremities but it was related to the veteran's nonservice-
connected diabetes mellitus.  As such, the Board cannot 
assign a separate rating in this regard.

In sum, the Board finds that a rating in excess of 40 percent 
for the veteran's lumbar spine disability, under both the 
former and revised criteria, is not warranted.  See 38 C.F.R. 
§ 4.71a (Diagnostic Codes 5289, 5292, 5293) (2002); 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a (Diagnostic Codes 5237, 5243) (2006).

Left Knee

A review of the medical evidence reveals that the veteran has 
been diagnosed with osteoarthritis of the left knee.  The 
veteran complains of daily knee pain and flare-ups while 
performing daily activities.  He states that he has 
difficulty standing and walking for long periods of time and 
he utilizes a cane to get around.  He contends that the 
rating for his left knee disability should be higher than 
currently evaluated due to these symptoms.  The Board notes 
that the RO granted an increased rating for the veteran's 
service-connected left knee disability from 10 percent to 
20 percent by the August 2002 rating decision.

The veteran's arthritic left knee disability has been 
evaluated as 20 percent disabling under Diagnostic Code 5003 
for degenerative arthritis.  38 C.F.R. § 4.71a (2006).  Under 
this diagnostic code, the disability is rated on the basis of 
limitation of motion of the affected joint.  Criteria for 
limitation of motion of the knee are found under Diagnostic 
Codes 5260 and 5261.  Under Diagnostic Code 5260, a zero 
percent (non-compensable) rating is warranted if flexion is 
limited to 60 degrees; a 10 percent rating is warranted if 
flexion is limited to 45 degrees; a 20 percent rating is 
warranted if flexion is limited to 30 degrees; and a 30 
percent rating is warranted if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a (Diagnostic Code 5260).  Under 
Diagnostic Code 5261, a non-compensable rating is warranted 
if extension is limited to 5 degrees; a 10 percent rating is 
warranted if extension is limited to 10 degrees; a 20 percent 
rating is warranted if extension is limited to 15 degrees; a 
30 percent rating is warranted if extension is limited to 20 
degrees; a 40 percent rating is warranted if extension is 
limited to 30 degrees; and a 50 percent rating is warranted 
if extension is limited to 45 degrees.  38 C.F.R. § 4.71a 
(Diagnostic Code 5261).  Full range of motion of the knee is 
from zero to 140 degrees.  38 C.F.R. § 4.71 (Plate II).

During the July 2002 orthopedic VA examination, range of 
motion testing was conducted for the veteran's left knee.  It 
was reported that flexion was to 30 degrees with pain at 20 
degrees.  Full extension without pain was also reported.  The 
examiner found no abnormality or tenderness involving the 
knee but reported evidence of pain on all stressful 
maneuvers.  He diagnosed the veteran with mild degenerative 
joint disease based on x-ray evidence.  Pursuant to the 
Board's remand the veteran's knee was examined again in 
August 2004.  That examiner reported flexion to 115 degrees 
and extension to 5 degrees.  There was significant pain at 
the extremes of the motions.  The examiner reported that the 
range of motion was the same even with repetitive testing.  
He determined that there was no limitation of motion due to 
flare-ups.  On examination, he also found evidence of 
crepitus and mild effusion with good stability.  The 
diagnosis was osteoarthritis based on x-ray evidence.

The results of the VA examinations demonstrate that the 
symptoms of the veteran's left knee disability do not satisfy 
the criteria for a higher rating for range of motion of the 
knee.  The veteran has not been shown to have flexion limited 
to 15 degrees, even with additional functional loss as 
described by the July 2002 examiner.  In fact, based on the 
evidence relating to flexion, the veteran's range of motion 
has improved according to the testing results of the August 
2004 VA examination report.  Additionally, extension has not 
been shown to be limited to even a compensable level, namely 
to 10 degrees of limitation.  A review of VA treatment 
records does not reveal any evidence to contradict the 
examination findings.  The veteran has had only intermittent 
treatment regarding his left knee at the Chicago VAMC, none 
of which reflects a worse disability picture than already 
described.  (In fact, most of the treatment concerns his 
nonservice-connected right knee disability.)  Thus, based on 
limitation of motion, the medical evidence does not support a 
rating in excess of the currently assigned 20 percent.  See 
38 C.F.R. § 4.71a (Diagnostic Codes 5260, 5261).

The Board notes that VA's General Counsel has issued a 
precedential opinion that provides for the possible 
assignment of separate disability ratings for limitation of 
flexion and limitation of extension involving the same knee 
joint.  See VAOPGCPREC 9-2004 (Sep. 17, 2004).  In that 
opinion, the General Counsel said that where a veteran has 
both a limitation of flexion and a limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  Nevertheless, although a 20 percent 
disability rating is warranted for the veteran's limitation 
of flexion, his limitation of extension is not such that a 
separate compensable rating is warranted under Diagnostic 
Code 5261.

Regarding any functional loss due to pain and other factors, 
the Board finds, in this case, no more than the current 20 
percent rating is assignable.  The July 2002 VA examiner 
found that the veteran's knee was painful at 20 degrees of 
flexion.  However, the August 2004 VA examiner reported that 
the veteran did not experience pain until nearly 115 degrees.  
As noted above, that examiner also found no further 
limitation due to repetitive testing.  In any event, flexion 
was never limited to a degree, namely 15 degrees, that would 
warrant a higher rating.  Thus, even with flare-ups of pain 
during activity, the veteran's pain is not so disabling as to 
approximate the level of impairment required for assignment 
of more than the current 20 percent rating.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.

The Board has also considered the applicability of a higher 
rating for the veteran's knee disability under other 
appropriate diagnostic codes.  However, because neither 
ankylosis, recurrent subluxation, lateral instability, nor 
impairment of the tibia or fibula has been clinically shown, 
a rating would not be in order under Diagnostic Code 5256, 
5257, 5258, or 5262.  See 38 C.F.R. § 4.71a.  Therefore, the 
claim for an increased rating is denied.

Psychological Musculoskeletal Disorder with headaches and 
depression

The veteran was originally granted service connection for 
psychological musculoskeletal disorder, manifested by tension 
headaches, in May 1975.  From that time, a 10 percent 
disability rating was established.  In June 2005, a VA 
psychiatrist provided an opinion as to the nature of the 
veteran's disability involving both headaches and depression.  
He stated that it is not uncommon that depression has a 
somatic form of presentation such as chronic headaches.  As a 
result, he gave the opinion, with a reasonable degree of 
psychiatric certainty, that the veteran has suffered from 
chronic depression since his time in service and that his 
current depression should be considered as part and parcel of 
the original musculoskeletal disorder manifested by tension 
headaches.  The RO has considered it as such and increased 
the disability evaluation to 50 percent during the pendency 
of the appeal and subsequent to the Board's April 2004 
remand.  When a single disability has been diagnosed both as 
a physical condition and a mental disorder, VA shall evaluate 
it using a diagnostic code which represents the dominant 
(more disabling) aspect of the condition.  38 C.F.R. 
§ 4.126(d) (2006).  In this case, based on the evidence 
described below, the Board finds that the mental aspect of 
the disability relating to depression is more disabling than 
the physical aspect relating to headaches.  Consequently, the 
disability will be considered as the RO considered it, under 
the rating criteria for rating mental disorders.

The veteran's psychological musculoskeletal disorder 
manifested by tension headaches, to include depression, has 
been evaluated by the RO as 50 percent disabling under 
Diagnostic Code 9304 for "dementia due to head trauma."  
38 C.F.R. § 4.130 (2006).  Whether under this code or one for 
a somatoform disorder or dysthymic disorder, which appears to 
better characterize the disability that has been service 
connected, a 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130.

A review of the current medical records reveals that there is 
evidence that the veteran has reduced reliability and 
productivity due to symptoms associated with his 
psychological disorder, which result in both occupational and 
social impairment.  However, the record does not show 
symptomatology consistent with occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.  Thus, 
an evaluation in excess of the current rating is unwarranted, 
as the veteran's problems associated with his psychological 
disorder are more akin to the criteria for a 50 percent 
rating as opposed to that of the criteria for 70 percent.  
See 38 C.F.R. § 4.130 (Diagnostic Code 9304).

In July 2002, the veteran underwent VA psychiatric 
examination.  The veteran complained of depression on account 
of pain associated with daily headaches.  He also complained 
of irritability and anger.  The examiner reported findings of 
cooperative and friendly disposition, spontaneous speech, 
appropriate affect, irritable mood, and orientation to time, 
place, and person.  There were no indications of 
hallucinations or delusions.  It was also reported that the 
veteran is married and he is helping to raise his 
granddaughter.  The examiner provided a diagnosis of 
depressive disorder and he assigned a Global Assessment of 
Functioning (GAF) score of 55 to 65.  He also gave the 
opinion that the veteran's mental condition did not make him 
unemployable, although the veteran was not working at the 
time.

In August 2004, the veteran was provided a VA neurological 
examination pursuant to the Board's remand.  The examiner 
diagnosed the veteran with a mixed headache disorder with 
both migraine and tension-type components, which occur daily 
according to the veteran.  An opinion was provided that the 
headache disorder should not prevent the veteran from 
obtaining substantial employment.

The veteran also underwent additional VA psychiatric 
examination in August 2004.  He complained of significant 
depression over the previous two and a half years.  He also 
complained of problems sleeping as a result of the 
depression.  The examiner reported findings of significantly 
declining social functioning, depressive affect, anxious and 
depressed mood, okay judgment, limited insight, intact memory 
with reduced short-term memory, and orientation to time, 
place, and person.  There were no indications of suicidal 
ideation, homicidal ideation, psychosis, delusions, or 
hallucinations.  The examiner gave a diagnosis of depressive 
disorder, not otherwise specified.  He assigned a GAF score 
of 46, which reflected the impact of his depression on his 
social and occupational functioning.  An opinion was given 
that the veteran was unable to work due to his depression.

The results of the VA examinations demonstrate that a 50 
percent rating is appropriate for the veteran's psychological 
disorder.  Although the 2004 examiner opined that the veteran 
was unable to work as a result of his depression, the 
severity of the symptomatology does not rise to the level 
contemplated by the 70 percent rating or the 100 percent 
rating.  The veteran's judgment, affect, and mood appear to 
be the main manifestations that cause the occupational and 
social impairment.  Symptoms such as suicidal ideation, 
obsessional rituals, near-continuous panic, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene, and an inability to establish and 
maintain effective relationships were not shown or not 
reported.  Thus, a higher rating is not warranted because 
neither the criteria for a 70 percent rating nor a 100 
percent rating are met.  See 38 C.F.R. § 4.130 (Diagnostic 
Code 9304).  In short, the examiner's opinion is not 
supported in the record by the findings regarding 
symptomatology experienced by the veteran.  His symptoms and 
their manifestations are more telling, and as noted above, 
they are reflective of the 50-percent level of impairment.

The veteran has also undergone regular treatment at the 
Chicago VAMC.  Records from December 2003 to December 2005 
indicate monthly treatment for major depression, along with 
post-traumatic stress disorder and substance abuse 
dependence.  The treating psychiatrist has described the 
severity of the depression as mild to moderate and stable.  
In April 2004, a GAF score of 63 was assigned.  Thereafter, a 
GAF score of 52 has been assigned.  Based on a review of the 
VA treatment records, the Board finds that a higher rating is 
not warranted as well.  The treating psychiatrist has 
consistently reported that the veteran's mood is good and 
that he has good family relationships.  He does have problems 
sleeping.  Suicidal ideation or homicidal ideation has not 
been shown.  Consequently, the VA treatment records do not 
contain evidence of psychiatric manifestations upon which to 
base the assignment of a rating higher than the currently 
assigned 50 percent.

The Board also points out that the GAF scores assigned in 
this case are consistent with the currently assigned 50 
percent evaluation.  According to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), a GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  The GAF score and the interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).

In this case, the recent GAF scores of record assigned to the 
veteran have ranged from as low as 46 to as high as 65.  A 
GAF score between 61 and 70 corresponds to some mild symptoms 
or some difficulty in social or occupational functioning, but 
generally functioning pretty well and has some meaningful 
interpersonal relationships.  A GAF score between 51 and 60 
corresponds to moderate symptoms or moderate difficulty in 
social or occupational functioning.  A GAF score between 41 
and 50 corresponds to serious symptoms or serious impairment 
in social or occupational functioning.  DSM-IV.  In this 
case, notwithstanding the August 2004 VA examiner's opinion, 
the Board notes that the GAF score assigned in a case, like 
an examiner's assessment of the severity of a condition, is 
not dispositive of the evaluation issue; rather, they must be 
considered in light of the actual symptoms of the veteran's 
disorder (which provide the primary basis for the rating 
assigned).  See 38 C.F.R. § 4.126(a) (2006).  Here, the Board 
has found that the veteran's symptomatology, as discussed 
above, is appropriately compensated by the 50 percent rating 
awarded.  Therefore, the Board finds that the veteran's 
service-connected psychological disorder does not warrant an 
increased rating.

Abscess of the Left Axilla

Effective August 30, 2002, substantive changes were made to 
the schedular criteria for evaluating disabilities involving 
the skin.  67 Fed. Reg. 49,590-99 (July 31, 2002).  As with 
the lumbar spine claim, VA must consider the veteran's 
abscess claim under each set of criteria, with consideration 
of revised criteria no sooner than the effective date of the 
new provisions.  See Wanner, 17 Vet. App. at 15-16; DeSousa, 
10 Vet. App. at 467; Green, 10 Vet. App. at 116-19.  See also 
VAOPGCPREC 3-2000 and VAOPGCPREC 7-2003.  The RO has 
considered the veteran's claim in light of the former and 
revised criteria, and in the March 2005 SSOC, the RO provided 
notice to the veteran of the revised criteria.

The RO originally evaluated the veteran's service-connected 
abscess as non-compensable under Diagnostic Code 7806, as 
analogous to eczema.  See 38 C.F.R. §§ 4.20, 4.118 
(Diagnostic Code 7806) (2002).  Pursuant to the former 
criteria, a non-compensable rating is assigned when there is 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent rating is 
assigned when there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is assigned when there is constant exudation or 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating is warranted when there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations or exceptionally repugnant disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the revised criteria, effective August 30, 2002, a non-
compensable rating is warranted when less than 5 percent of 
the entire body or less than 5 percent of exposed area is 
affected, and; no more than topical therapy is required 
during the past 12-month period.  A 10 percent rating is 
warranted when there is at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating is warranted when there is 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  Diagnostic Code 7806 
allows for rating based on disfigurement of the head, face, 
or neck, or based on scarring, depending on the predominant 
disability  38 C.F.R. § 4.118 (Diagnostic Code 7806) (2006).

After a review of the medical evidence, the Board finds that 
a compensable disability rating is not warranted for the 
veteran's abscess of the left axilla.  The July 2002 VA 
examiner found that the veteran had an abscess of the axilla 
in the past and it had resolved without any residuals.  
Likewise, the August 2004 VA examiner reported that the 
axilla was clear.  The examiner did note the presence of a 
slightly hyperpigmented, atrophic, post-inflammatory 1 cm 
scar.  The scar represented the site of the previous abscess.  
The examiner reported that there was no functional 
impairment, systemic symptoms, malignancy, neoplasm, 
urticaria, vasculitis, erythema, acne, alopecia, scarring or 
disfigurement.  He also reported that less than 1 percent of 
the entire body was affected.  Additionally, there was no 
adherence to the underlying tissue, ulceration or breakdown 
of the skin, elevation or depression of the surface, 
underlying soft tissue damage, inflammation, keloid 
formation, induration, disfigurement, inflexibility of skin 
near the scar, or limitation of motion due to the scar.  
Furthermore, the examiner found that treatment for the 
abscess did not involve corticosteroids, immunosuppressive 
drugs, UVB, PUVA, or electron beam therapy.

Based on the VA examinations, the Board finds that a higher 
evaluation is not assignable because the criteria for even a 
compensable rating have not been met, under either the former 
or revised regulation.  In fact, there is no present 
symptomatology regarding the past abscess and only a small 
superficial scar remains.  A higher rating under the former 
criteria of Diagnostic Code 7806 is not warranted because the 
examinations reflected no evidence of exfoliation, exudation, 
itching, lesions, ulceration, systemic or nervous 
manifestations, or repugnancy resulting from the abscess of 
the left axilla.  Similarly, concerning the revised criteria 
of Diagnostic Code 7806, there was no evidence on examination 
of the abscess affecting at least 5 percent of the entire 
body or 5 percent of exposed areas.  It was also determined 
that systemic therapy was not required.  Moreover, a rating 
for the residual scar is not warranted.  A small superficial 
scar remained on the left axilla and, on examination, it was 
determined that it was not disfiguring, deep, unstable, or 
painful; nor did it cause limitation of motion of the 
affected part.  See 38 C.F.R. § 4.118 (Diagnostic Codes 7800-
05) (2006).  A review of VA treatment records does not reveal 
any evidence to contradict the findings of the July 2002 and 
August 2004 VA examiners.  Therefore, the claim for an 
increased rating is denied.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's lumbar spine disability, left knee 
disability, psychological musculoskeletal disorder with 
headaches and depression, or left axilla abscess reflect so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
there is no evidence showing that any disability at issue 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the evaluation assigned), or frequent 
periods of hospitalization, or evidence showing that the 
disabilities otherwise render impractical the application of 
the regular schedular standards.  In the absence of evidence 
of such factors as those outlined above, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
with regard to his claims for an increased rating for his 
service-connected disabilities.  While the Board does not 
doubt the sincerity of the veteran's belief that his 
disabilities are more severe than they are currently rated, 
as a lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the severity of a 
current disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the 
claims for a higher rating for the lumbar spine disability, 
left knee disability, psychological musculoskeletal disorder 
with headaches and depression, and abscess disability must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against each claim for an increase, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to a rating in excess of 40 percent for lumbar 
spine spondylolisthesis of L5-S1 is denied.

Entitlement to a rating in excess of 20 percent for 
osteoarthritis of the left knee is denied.

Entitlement to a rating in excess of 50 percent for 
psychological musculoskeletal disorder with headaches and 
depression is denied.

Entitlement to a compensable disability rating for abscess of 
the left axilla is denied.


REMAND

The Board notes that, after the veteran received notice of a 
January 2006 rating decision that granted TDIU (effective 
from August 21, 2004), his representative expressed a desire 
to appeal the question of entitlement to an earlier effective 
date.  This was done in an April 2006 presentation by the 
representative.  Nevertheless, the RO has not yet issued a 
statement of the case (SOC) on the earlier effective date 
issue.  In situations such as this, where the veteran has 
filed a notice of disagreement, but no SOC has been issued, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the Board should remand the matter to 
the RO for the issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999).

Accordingly, this issue is REMANDED to the RO for the 
following:

The RO should re-examine the 
question of entitlement to an 
earlier effective date for the award 
of TDIU.  If no additional 
development is required, the RO 
should prepare a SOC in accordance 
with 38 C.F.R. § 19.29 (2006), 
unless the matter is resolved by 
granting the benefit sought, or by 
the veteran's withdrawal of the NOD.  
If, and only if, the veteran files a 
timely substantive appeal, the issue 
should be returned to the Board.

The appellant need take no action at this point, but he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The RO should act on this 
effective date issue in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


